DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 08/16/2022 for 17256123. Claims 27-29, 31-35, 37-38, and 40-46 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/16/2022 has been entered.

Response to Arguments
Applicant's arguments, see pg. 10:4-11:3, with respect to the 112 rejection of claim 37 have been fully considered but are not persuasive.
In this case, Applicant's specification discloses displaying a second interface when "content displayed in the first interface does not support the shortcut function corresponding to the first shortcut key" [0019], "if the first shortcut key is an icon of an application (or an application function) that is not associated with the current first interface" [0148], or "the reading application is not directly associated with the currently displayed first interface 501 of the app WeChat" [0148] but does not disclose any special definitions of the terms "support", "associated", or "directly associated" including being able to perform a function. Therefore, the specification as originally filed does not appear to describe in sufficient detail such that one skilled in the art could have reasonably concluded that a shortcut function "cannot be performed" on displayed content. Claim 37 remains rejected under 35 U.S.C. 112(a).
Applicant's arguments, see pgs. 11:4-14:2, with respect to claims 27, 35, and 40, have been considered but are not persuasive because the arguments do not apply to the newly cited Lee reference being used in the current rejection.
Dependent claims 28-29, 31-34, 37-38, and 41-46 remain rejected at least based on their dependence from independent claims 27, 35, and 40.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 37 recites the limitation "wherein the first function or the second function corresponding to the first shortcut key cannot be performed on content displayed in the first interface". While the specification as originally filed discloses "if the first shortcut key is an icon of an application (or an application function) that is not associated with the current first interface, the mobile phone may open the application or enable the application function in response to the third phase of the sliding operation" with an example of "the reading application is not directly associated with the currently displayed first interface 501 of the app WeChat, in a process in which the user drags the icon 1301 of the reading application" [Specification, para 00147], it does not appear to describe in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention of an inability to perform a first or second function on displayed content as recited in the newly amended limitation "wherein the first function or the second function corresponding to the first shortcut key cannot be performed on content displayed in the first interface".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-29, 31-35, 37-38, and 40-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiplacoff et al. (US 20100185989 A1) in view of Lee et al. (US 20150339013 A1).

As to claim 27, Shiplacoff discloses a method, comprising:
displaying, by a terminal, a first interface [Fig. 3C, para 0069-0070, device displays application user interface];
receiving, by the terminal, a first phase of a sliding operation entered by a user in the first interface, wherein a start location of a finger of the user in the first phase is a point on a first edge in the first interface, and an end location of the finger of the user in the first phase is a point in the first interface other than in the first edge [Figs. 3C-3D, 5, para 0070-0073, 0091, device detects upward movement (read: first phase) of user finger gesture (read: sliding operation) on screen displaying user interface, where gesture continues from point (read: start location in first phase) on lower screen edge to a point (read: end location) on the screen a distance beyond the edge];
displaying, by the terminal, a first shortcut menu in the first interface when the start location of the finger of the user in the first phase is in a first portion of the first edge [Figs. 3D, 5, para 0011, 0072-0073, 0078-0079, 0091, display appearance of launch interface (read: first shortcut menu) on user interface in response to upward movement of user finger gesture from point on lower screen edge (read: first portion of the first edge)];
displaying, by the terminal, a second shortcut menu in the first interface when the start location of the finger of the user in the first phase is in a … portion of the first edge, wherein the first shortcut menu has at least one different shortcut key than the second shortcut menu, or the second shortcut menu has at least one different shortcut key than the first shortcut menu [Figs. 3E, 5, para 0011, 0078-0082, 0091, display different appearance of launch interface (read: second shortcut menu) on user interface in response to upward movement of user finger gesture from (read: start location in first phase) point on lower screen edge (read: portion of the first edge) including another launch item emphasized and labeled, note different appearances of launch wave interface emphasizing and labelling different highlighted items fall under the broadest reasonable interpretation of the term different including unlike in nature or form];
receiving, by the terminal, a second phase of the sliding operation entered by the user in the first interface, wherein a start location of the finger of the user in the second phase is the end location of the finger of the user in the first phase, and an end location of the finger of the user in the second phase is a first shortcut key comprised in the first shortcut menu or the second shortcut menu [Figs. 3D-3F, 5, para 0073, 0092, device determines completion (read: second phase) of user gesture on user interface, where completion is continuous from upward motion to invoke launch interface and released (read: end location) on highlighted launch interface item (read: first shortcut key)]; and 
enabling a first function corresponding to the first shortcut key when the terminal detects that the user drags … along a first direction in a third phase of the sliding operation [Figs. 3F, 5, para 0010, 0073, 0075, 0082-0083, activate activity representing program functionality associated with launch item (read: first function) in response to removing gesture within screen dimensions (read: first direction) while highlighting launch interface item], and
enabling a second function corresponding to the first shortcut key when the terminal detects that the user drags … along a second direction in the third phase of the sliding operation, wherein the first function is a different function than the second function [Fig. 5, para 0010, 0093, dismiss launch interface including launch item in response to removing gesture off screen dimensions (read: second direction) while highlighting item, note launch interface dismisses without activating item], wherein the first shortcut key is an icon of an application function of a first application, and the first interface is an interface of the first application [Figs. 3F, 5, para 0010, 0073, 0075, 0082-0083, item is an icon representing launching an application (read: application function of first application) from application user interface].
However, Shiplacoff does not specifically disclose a second portion of the first edge; when the terminal detects that the user drags the first shortcut key along a first direction; and when the terminal detects that the user drags the first shortcut key along a second direction.
Lee discloses:
a second portion of the first edge [para 0052-0053, right side (read: edge) of screen includes top and bottom sides (read: portions)];
when the terminal detects that the user drags the first shortcut key along a first direction [Fig. 12, para 0106-0109, device controller senses user dragging tray item (read: shortcut key) above body field (read: first direction)]; and
when the terminal detects that the user drags the first shortcut key along a second direction [Fig. 12, para 0106-0109, device controller senses user dragging tray item (read: shortcut key) above subject field (read: second direction)].
Shiplacoff and Lee are analogous art to the claimed invention being from a similar field of endeavor of touch systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first edge and user drag gesture as disclosed by Shiplacoff with the plurality of edge portions and dragging a shortcut key as disclosed by Lee with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Shiplacoff as described above to provide more intuitive user operation and enhanced convenience regarding selected items [Kim, para 0117, 0145].

As to claim 28, Shiplacoff discloses the method according to claim 27, wherein displaying, by the terminal, the first shortcut menu or the second shortcut menu in the first interface comprises:
displaying, by the terminal, the first shortcut menu along a second edge in the first interface when the start location of the finger of the user in the first phase is in the first portion of the first edge [Figs. 3D, 5, para 0011, 0072-0073, 0078-0079, 0091, display appearance of launch interface on user interface in response to upward movement of user finger gesture from point on lower screen edge], and
displaying, by the terminal, the second shortcut menu along a third edge in the first interface when the start location of the finger of the user in the first phase is in the … portion of the first edge, wherein the second edge or the third edge is an edge closest to the start location of the finger of the user in the first phase [Figs. 3C-3G, para 0071-0072, 0077, 0086, display launch interface along lower edge, where upward motion of user finger gesture is continued from lower edge, note strikethrough indicates non-selected alternatives], 
However, Shiplacoff does not specifically disclose the second portion of the first edge.
Lee discloses the second portion of the first edge [para 0052-0053, right side of screen includes top and bottom sides].
Shiplacoff and Lee are analogous art to the claimed invention being from a similar field of endeavor of touch systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first edge as disclosed by Shiplacoff with the plurality of edge portions as disclosed by Lee with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Shiplacoff as described above to provide more intuitive user operation and enhanced convenience regarding selected items [Kim, para 0117, 0145].

As to claim 29, Shiplacoff discloses the method according to claim 27, wherein the first shortcut key in the first shortcut menu or the second shortcut menu is on an extended line of a sliding track of the first phase of the sliding operation [Figs. 3D-3F, para 0077, 0098, display launch interface item on vertical screen axis based on vertical movement of user finger gesture].

As to claim 31, Shiplacoff discloses the method according to claim 27, wherein:
the second phase of the sliding operation comprises a process in which the finger of the user slides from the end location of the finger of the user in the first phase to the first shortcut key [Figs. 3D-3F, 5, para 0073, 0092, completion (read: second phase) of user gesture is continuous from upward motion to invoke launch interface and released on highlighted launch interface item]; 


As to claim 32, Shiplacoff discloses the method according to claim 27, wherein after receiving, by the terminal, the second phase of the sliding operation entered by the user in the first interface, the method further comprises: marking, by the terminal, the first shortcut key to a selected state [Figs. 3D-3F, para 0073, 0078-0079, 0090-0092, visually highlight launch interface item activated (read: selected) by completion of user gesture].

As to claim 33, Shiplacoff discloses the method according to claim 27, wherein enabling, by the terminal, the first function or the second function corresponding to the first shortcut key comprises: when the second phase of the sliding operation ends, and when the terminal detects that the finger of the user leaves a touchscreen, enabling, by the terminal, the first function or the second function corresponding to the first shortcut key [Figs. 1, 3D-3F, 5, para 0045-0047, 0073, 0083, 0090, 0092, activate activity representing program functionality associated with launch item in response to completing of user gesture by removing finger from screen, where device receives gesture input through touch-sensitive screen].

As to claim 34, Shiplacoff discloses the method according to claim 27, wherein the sliding operation is an operation in which the finger of the user does not leave a touchscreen and generates displacement on the touchscreen [Figs. 3C-3F, para 0071-0073, 0078, detect user finger gesture movement on screen and changes vertical and horizontal appearance of launch items based on user finger position].

As to claim 35, Shiplacoff discloses a terminal [Fig. 2, para 0062, device], comprising: a touchscreen, wherein the touchscreen comprises a touch-sensitive surface and a display [Fig. 1, para 0045-0047, 0062, device includes touch sensitive display screen]; one or more processors [Fig. 2, para 0062, processor]; one or more non-transitory memories [Fig. 2, para 0062-0063, 0142, memory]; and one or more computer programs, wherein the one or more computer programs are stored in the one or more memories, the one or more computer programs comprise one or more instructions, and when the one or more instructions are executed by the terminal, the terminal is enabled to perform [Fig. 2, para 0062-0063, 0142, memory stores software programs performed by device processor] the following:
displaying a first interface [Fig. 3C, para 0069-0070, device displays application user interface];
receiving a first phase of a sliding operation entered by a user in the first interface, wherein a start location of a finger of the user in the first phase is a point on a first edge in the first interface, and an end location of the finger of the user in the first phase is a point in the first interface other than in the first edge [Figs. 3C-3D, 5, para 0070-0073, 0091, device detects upward movement (read: first phase) of user finger gesture (read: sliding operation) on screen displaying user interface, where gesture continues from point (read: start location in first phase) on lower screen edge to a point (read: end location) on the screen a distance beyond the edge];
in response to receiving the first phase of the sliding operation, displaying a shortcut menu in the first interface, wherein the shortcut menu comprises at least one shortcut key [Figs. 3D, 5, para 0011, 0072-0073, 0078-0079, 0091, display appearance of launch interface (read: shortcut menu) including launch items (read: shortcut key) on user interface in response to upward movement of user finger gesture from point on lower screen edge];
receiving a second phase of the sliding operation entered by the user in the first interface, wherein a start location of the finger of the user in the second phase is the end location of the finger of the user in the first phase, and an end location of the finger of the user in the second phase is a first shortcut key of the at least one shortcut key in the shortcut menu [Figs. 3D-3F, 5, para 0073, 0092, device determines completion (read: second phase) of user gesture on user interface, where completion is continuous from upward motion to invoke launch interface and released (read: end location) on highlighted launch interface item (read: first shortcut key)];
receive a third phase of the sliding operation entered by the user in the first interface, wherein the third phase is a process in which the finger of the user drags …, a start location of the finger of the user in the third phase is the end location of the finger of the user in the second phase, and an end location of the finger of the user in the third phase is a location at which the finger of the user leaves the touchscreen [Figs. 7A-7B, 8A-8B, para 0092, 0109-0111, 0116-0117, 0123, 0125, device determines gesture including continued upward movement (read: drag) past highlighted launch interface item on screen displaying user interface, where upward direction is continuous from (read: start location in third phase) gesture position to highlight launch item (read: end location in second phase) and is removed from screen]; and
enabling a first function corresponding to the first shortcut key when the terminal detects that the user drags … along a first direction in the third phase of the sliding operation [Figs. 3F, 5, para 0010, 0073, 0075, 0082-0083, activate activity representing program functionality (read: first function) associated with launch item in response to removing gesture within screen dimensions (read: first direction) while highlighting launch interface item], and
enabling a second function corresponding to the first shortcut key when the terminal detects that the user drags … along a second direction in the third phase of the sliding operation, wherein the first function is a different function than the second function [Fig. 5, para 0010, 0093, dismiss launch interface including launch item in response to removing gesture off screen dimensions (read: second direction) while highlighting item, note launch interface dismisses without activating item], and wherein the first shortcut key is an icon of an application function of a first application, and the first interface is an interface of the first application .[Figs. 3F, 5, para 0010, 0073, 0075, 0082-0083, item is an icon representing launching an application (read: application function of first application) from application user interface].
However, Shiplacoff does not specifically disclose a process in which the finger of the user drags the first shortcut key; when the terminal detects that the user drags the first shortcut key along a first direction; and when the terminal detects that the user drags the first shortcut key along a second direction.
Lee discloses:
a process in which the finger of the user drags the first shortcut key [Figs. 11, 12, para 0098, 0106, user drags tray item];
when the terminal detects that the user drags the first shortcut key along a first direction [Fig. 12, para 0106-0109, device controller senses user dragging tray item (read: shortcut key) above body field (read: first direction)]; and
when the terminal detects that the user drags the first shortcut key along a second direction [Fig. 12, para 0106-0109, device controller senses user dragging tray item (read: shortcut key) above subject field (read: second direction)].
Shiplacoff and Lee are analogous art to the claimed invention being from a similar field of endeavor of touch systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user drag gesture as disclosed by Shiplacoff with dragging a shortcut key as disclosed by Lee with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Shiplacoff as described above to provide more intuitive user operation and enhanced convenience regarding selected items [Kim, para 0117, 0145].

As to claim 37, Shiplacoff discloses the terminal according to claim 35,
… the first function or the second function corresponding to the first shortcut key [Fig. 5, para 0092-0093, activate item after highlighting launch item] [and] content displayed in the first interface [Fig. 3C, para 0069-0070, display application user interface], and
enabling, by the terminal, the first function or the second function corresponding to the first shortcut key comprises: displaying a second interface along a dragging direction during the dragging performed by the user in the third phase of the sliding operation, wherein the second interface is a shortcut function interface corresponding to the first shortcut key [Fig. 5, para 0012, 0069, 0092, launch and display activity (read: second interface) associated with highlighted launch item within display screen dimensions (read: dragging direction) where continuous gesture was performed, note launching screen from launch item expedites (read: shortcut launching application and falls under broadest reasonable interpretation of a shortcut function interface].
However, Shiplacoff does not specifically disclose wherein the first function or the second function corresponding to the first shortcut key cannot be performed on content displayed in the first interface.
Lee discloses wherein the first function or the second function corresponding to the first shortcut key cannot be performed on content displayed in the first interface [Fig. 12, para 0108-0110, input information (read: function) of dragged tray item (read: shortcut key) cannot be input to displayed field (read: content) within execution screen].
Shiplacoff and Lee are analogous art to the claimed invention being from a similar field of endeavor of touch systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the function corresponding to a shortcut key as disclosed by Shiplacoff with the a function that cannot be performed on content as disclosed by Lee with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Shiplacoff as described above to provide more intuitive user operation and enhanced convenience regarding selected items [Kim, para 0117, 0145].

As to claim 38, Shiplacoff discloses the terminal according to claim 35, wherein
the first function or the second function corresponding to the first shortcut key is able to be performed on content displayed in the first interface [Fig. 3C, para 0069-0070, 0075-0076, launch items represent launchable activities depending on context of displayed application user interface], and
enabling, by the terminal, the first function or the second function corresponding to the first shortcut key comprises: performing, on displayed target content, the first function or the second function corresponding to the first shortcut key, wherein the displayed target content corresponds to the end location of the finger of the user in the third phase [Figs. 3C-3D, 5, para 0069-0070, 0074-0075, launch activity (read: perform function) associated with highlighted item within screen displaying application user interface over which continuous gesture is received].

As to claim 40, Shiplacoff and Lee, combined at least for the reasons above, Shiplacoff discloses a non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium stores an instruction, and when the instruction is run on a terminal [Fig. 2, para 0062-0063, 0142, device memory stores software programs performed by device processor], the terminal is enabled to perform: limitations substantially similar to those recited in claim 27 and is rejected under similar rationale.

As to claims 41-45, Shiplacoff and Lee, combined at least for the reasons above, discloses the non-transitory computer-readable storage medium according to claim 40 comprising limitations substantially similar to those recited in claims 28, 29, 24, 31, and 32, respectively, and are rejected under similar rationale.

As to claim 46, Shiplacoff discloses the non-transitory computer-readable storage medium according to claim 40, wherein when the one or more instructions are run on the terminal, the terminal is further enabled to perform:
after receiving the second phase of the sliding operation entered by the user in the first interface, receiving a third phase of the sliding operation entered by the user in the first interface, wherein the third phase is a process in which the finger of the user drags …, a start location of the finger of the user in the third phase is the end location of the finger of the user in the second phase, and an end location of the finger of the user in the third phase is a location at which the finger of the user leaves a touchscreen [Figs. 7A-7B, 8A-8B, para 0092, 0109-0111, 0116-0117, 0123, 0125, device determines gesture including continued upward movement (read: drag) past highlighted launch interface item on screen displaying user interface, where upward direction is continuous from (read: start location in third phase) gesture position to highlight launch item (read: end location in second phase) and is removed from screen]; and
wherein enabling the first function or the second function shortcut function corresponding to the first shortcut key comprises: in response to receiving the third phase of the sliding operation, enabling the first function or the second function shortcut function corresponding to the first shortcut key [Figs. 3F, 5, para 0010, 0073, 0075, 0082-0083, activate activity representing program functionality (read: first function) associated with launch item in response to removing gesture within screen dimensions (read: third phase) while highlighting launch interface item].
However, Shiplacoff does not specifically disclose a process in which the finger of the user drags the first shortcut key.
Lee discloses a process in which the finger of the user drags the first shortcut key [Figs. 11, 12, para 0098, 0106, user drags tray item].
Shiplacoff and Lee are analogous art to the claimed invention being from a similar field of endeavor of touch systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user drag input as disclosed by Shiplacoff with the user input dragging a shortcut key as disclosed by Lee with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Shiplacoff as described above to provide more intuitive user operation and enhanced convenience regarding selected items [Kim, para 0117, 0145].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nan et al. (US 20120304133 A1) generally discloses displaying menus based on a start location of a display edge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145